            Case 1:21-cv-03105-JPC Document 10 Filed 04/15/21 Page 1 of 1



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                               Direct Number: (212) 326-3684
                                                                                                  mchristian@jonesday.com




                                                  April 13, 2021

                                                        Defendant Experian's request is granted. Experian shall have
BY ECF AND EMAIL                                        until May 17, 2021 to answer or otherwise respond to the
                                                        Complaint.
Hon. John P. Cronan
United States District Court                            SO ORDERED.
Southern District of New York                           Date:     April 13, 2021
500 Pearl Street, Room 1320                                       New York, New York          ______________________
New York, NY 10007                                                                            JOHN P. CRONAN
                                                                                              United States District Judge
  Re:      Sherill v. Synchrony Financial, et al., Case No. 1:21-cv-03105-JPC
           Defendant Experian’s Request for Extension of Time



Dear Judge Cronan:

        Defendant Experian Information Solutions, Inc. (“Experian”) requests a 30-day extension of
time to answer, move, or otherwise respond to the complaint, making the new deadline May 17, 2021.

         The current deadline for Experian to respond to the complaint is April 16, 2021. This is the
first request for an extension submitted by Experian, and it will not affect any other scheduled dates.
Counsel for Plaintiff, Patrick Russo, has consented to this request.

        Experian is requesting the extension so that it has time to collect and review initial documents
related to allegations in Plaintiff’s complaint.


                                                             Respectfully submitted,

                                                             /s/ Meredith Christian

                                                             Meredith Christian

cc:      All counsel of record (by ECF)




ALKHOBAR  AMS TERDAM  ATL ANTA  BEIJ ING  B OS TON  BRISBANE  BRUSSEL S  CHICAGO  CLEVEL AND  COLU MBUS  DALL AS
DETROIT  DUBAI  DÜSSELDORF  FRANKFUR T  HONG KONG  HOUS TON  IRVINE  JEDDAH  LONDON  LOS ANGELES  MADRID
MEXICO CIT Y  MIAMI  MIL AN  MINNEAPOLIS  MOSCOW  MUNICH  NEW YORK  PAR IS  PER TH  PITTSB URGH  RIYADH
SAN DIEGO  SAN FRANCISCO  SÃO PAULO  SHANGHAI  SILICO N VALLEY  SINGAPORE  S YDNEY  TAIPEI  TOKYO  WASHINGTO N
